Citation Nr: 0400998	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-16 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.  The veteran, who had active service from October 
1942 to September 1945, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.

The Board notes that in a February 2002 statement the veteran 
stated that his ear condition caused elevated blood pressure 
which led to his stroke.  It is unclear as to whether the 
veteran intended to file a claim for service connection for 
residuals of a stroke.  However, this matter is not currently 
before the Board because it has not been prepared for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate action.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The Board's May 1985 decision denied service connection 
for bilateral hearing loss.

3.  The evidence received since the Board's May 1985 
decision, by itself or in conjunction with previously 
considered evidence, is not so significant that it must be 
considered to fairly decide the merits of the claim.

CONCLUSION OF LAW

1.  The Board's May 1985 decision, which denied entitlement 
to service connection for bilateral hearing loss, is final.  
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2003).

2.  The evidence received subsequent to the Board's May 1985 
decision is not new and material, and the claim for service 
connection for bilateral hearing loss is not reopened. 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 20.1105 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision as well as the Statement of the Case issued in 
connection with this claim have notified the veteran of the 
evidence considered, the pertinent laws and regulations, and 
the reasons his claim was denied.  In addition, the RO sent a 
letter in January 2002 to the veteran that specifically 
informed him of the substance of the VCAA, including the 
division of responsibilities between the VA and the veteran 
in obtaining the evidence.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's private medical records have been obtained and 
associated with the claims file, as are lay statements.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of this portion of the 
veteran's appeal has been obtained.  Simply put, the Board 
finds that disposition of the appellant's claim to reopen is 
appropriate.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  Where a veteran served 90 days or more during 
a period of war or after December 31, 1946, and sensorineural 
hearing loss becomes manifest to a degree of l0 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003). 

The Board notes that the veteran's claim for service 
connection for bilateral hearing loss was initially denied by 
the RO in an unappealed August 1977 rating decision.  That 
claim was most recently previously considered and denied by 
the Board in a decision dated May 1985.  In that decision, 
the Board observed that there was no history or complaint of 
hearing loss during the veteran's military service and that 
his ears and hearing were normal at the time of his 
separation from service.  Nor was there any evidence 
establishing a relationship between the veteran's current 
bilateral hearing loss and his military service.  The 
appellant was notified of this decision and did not appeal it 
further.  The Board's decision in the matter is final. See 38 
U.S.C.A. §§ 7103, 7104(b); 38 C.F.R. § 20.1100.

In April 2001, the veteran essentially requested that his 
claim for bilateral hearing loss be reopened.  The RO denied 
reopening the claim on the basis that new and material 
evidence had not been submitted.  As a general rule, a claim 
shall be reopened and reviewed if new and material evidence 
is presented or secured with respect to a claim that is 
final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured after the last 
disallowance of a claim is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claim in this case was filed prior to August 29, 
2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

As previously indicated, the Board's May 1985 decision denied 
service connection for bilateral hearing loss.  The evidence 
associated with the claims file subsequent to that decision 
includes private medical records and two lay statements as 
well as the veteran's own assertions.  The private medical 
records document the veteran's complaints and treatment for 
numerous medical disorders, including bilateral hearing loss.  
The treatment records dated November 1998 to December 1998 
note that the veteran currently had bilateral hearing loss, 
which was getting worse, and that he had not worn hearing 
aids for the past two years.  Private medical records dated 
January 2001 to January 2002 reported that the veteran was 
disabled and unable to work due to his hearing loss.  The 
physician also noted that the veteran needed an amplifier for 
his telephone and that a hearing test was unavailable.  A 
fellow serviceman submitted a lay statement in April 2002, 
which related that the veteran was the crew chief of a B-24 
bomber that he had piloted.  The pilot stated that the 
veteran had problems with his ears when they flew together in 
service.  In particular, he noted that the veteran 
experienced severe discomfort when they descended at a fast 
rate.  The veteran's wife submitted the other lay statement 
in February 2003.  She indicated that the veteran did not 
hear well and that she had to speak loudly or write things 
down in order to communicate with him.  She also reiterated 
the contentions made by the pilot regarding the veteran's 
difficulties when they flew together.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the Board's May 1985 
decision.  However, the Board finds that such evidence is not 
new and material within the meaning of laws and regulations 
set forth above, and as such, there is no basis to reopen the 
claims for service connection.

With respect to the private medical records, the Board finds 
that they are certainly new in that they were not of record 
at the time of the May 1985 decision.  However, those records 
are cumulative and redundant, in that they reiterate that the 
veteran has current bilateral hearing loss.  In fact, the 
Board's May 1985 decision had already acknowledged the 
existence of a current disorder.  In addition to being 
cumulative and redundant, the newly submitted treatment 
records are not probative, as they fail to provide a nexus 
between the current disorder and the veteran's military 
service.  Rather, the evidence simply shows that the veteran 
has had treatment for the claimed disorders many years 
following service.  As such, the Board finds that these 
private medical records are not material, and not so 
significant that they must be considered to evaluate the 
merits of the veteran's claims for service connection.

The Board also finds that the two lay statements are not new 
and material.  The lay statement from the individual that 
served with the veteran is essentially cumulative and 
redundant.  In this regard, the same pilot had previously 
submitted a letter in July 1977, which stated similar facts.  
Thus, the statement by the pilot is duplicative of evidence 
previously considered by the Board and adds nothing new to 
the evidence of record.  As for the lay statement submitted 
by the veteran's wife, the Board observes that the statement 
simply relates that the veteran has a current disorder and 
reiterates the assertions made by the pilot.  Although it was 
not previously associated with the claims file, this 
statement is again cumulative and redundant, in that it is 
duplicative of the evidence already of record.  Moreover, 
both lay statements fail to provide probative evidence 
establishing a relationship between the veteran's current 
bilateral hearing loss and military service.  Therefore, the 
Board concludes that the lay statements are not new and 
material evidence, and not so significant that they must be 
considered to evaluate the merits of the veteran's claims for 
service connection.

As for the veteran's opinion that his current condition is 
related to his active duty service, the Board finds that the 
veteran's assertion alone cannot be dispositive of the issue.  
The Board notes that the veteran lacks the expertise to 
provide an opinion that requires specialized knowledge, 
skill, experience, training or education, such as an opinion 
as to the etiology of his current back disorder. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Indeed, in Moray 
v. Brown, 5 Vet. App. 211 (1993), the United States Court of 
Appeals for Veterans Claims (Court) noted that lay persons 
are not competent to offer medical opinions or diagnoses and 
that such evidence does not provide a basis on which to 
reopen a claim of service connection.  Thus, the veteran's 
assertions are not deemed to be "new and material evidence" 
and cannot serve to reopen the claim.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
Board's May 1985 decision continues to be absent.  
Specifically, there remains no competent medical evidence 
which indicates that the veteran's current hearing loss was 
incurred or aggravated in service or is any way causally or 
etiologically related to his service.  Accordingly, the Board 
finds that new and material evidence has not been presented 
to reopen the veteran's previously denied claim for service 
connection for bilateral hearing loss.




ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for 
bilateral hearing loss is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



